 

Case 2:20-cr-00015-Z-BR Document 1512 Filed 03/31/21 Page1of1 PagelD 5812

      
 

  

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
‘TILED

[| MAR 3 1 201 |

CLERK, U.S. DISTRICT COUR
By——___ =.
J Deputy

 
     
 

UNITED STATES OF AMERICA

    

Plaintiff,
Vv.

2:20-CR-15-Z-BR-(7)

TYLER MARTIN MILLER

Cn Lr Ln “Orn Lr Orn SOn On SO?

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 16, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Tyler Martin Miller filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Tyler Martin Miller was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Tyler Martin Miller; and ADJUDGES Defendant Tyler Martin Miller guilty of Count One of the
Superseding Information in violation of 21 U.S.C. § 846. Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, March 4/ , 2021.

 

MAATHEW J. KACSMARYK
UXMITED STATES DISTRICT JUDGE

 
